IN THE SUPREME COURT OF THE STATE OF DELAWARE

KATHRYN PHILLIPS,        §
                         §                       No. 390, 2016
    Appellant Below,     §
    Appellant,           §                       Court Below—Superior Court
                         §                       of the State of Delaware
    v.                   §
                         §                       C.A. No. S15A-12-004
JOHNNY JANOSIK, INC. and §
UNEMPLOYMENT INSURANCE §
APPEALS BOARD,           §
                         §
    Appellees Below,     §
    Appellees.           §

                              Submitted: October 7, 2016
                              Decided:   December 12, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                            ORDER

       This 12th day of December 2016, after consideration of the appellant’s

opening brief and the record on appeal,1 we find it evident that the judgment of the

Superior Court should be affirmed on the basis of the court’s letter opinion dated

June 28, 2016.2




1
  Johnny Janosik, Inc. (“Johnny Janosik”) did not file an answering brief. The Unemployment
Insurance Appeal Board (“UIAB”) informed the Court that it would not submit an answering
brief because it did not take a position on the merits of the case in the Superior Court and that it
did not have a cognizable interest in having its rulings sustained as a body acting in a judicial or
quasi-judicial capacity.
2
  Phillips v. Unemployment Ins. Appeals Bd., 2016 WL 3610803 (Del. June 28, 2016).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE COURT:

                               /s/ Collins J. Seitz, Jr.
                                      Justice




                                 2